

115 HR 1942 IH: To amend title 38, United States Code, to direct the Comptroller General of the United States to periodically conduct an audit of the Veterans Health Administration budget, and for other purposes.
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1942IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Comptroller General of the United States to
			 periodically conduct an audit of the Veterans Health Administration
			 budget, and for other purposes.
	
		1.Comptroller general audit of budget of veterans health administration
 (a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
				
					7330C.Comptroller general audit of VHA budget
 (a)In generalThe Comptroller General of the United States shall periodically conduct an audit of elements of the budget of the Veterans Health Administration, including the budget formulation, execution, allocation, and use of funds.
						(b)Selection of elements
 (1)In selecting elements of the budget of the Veterans Health Administration for purposes of an audit under subsection (a), the Comptroller General shall take into consideration—
 (A)knowledge of the programs of the Veterans Health Administration; (B)current issues;
 (C)national priorities; and (D)priorities expressed by the appropriate congressional committees.
 (2)Not later than 30 days before conducting an audit under subsection (a), the Comptroller General shall submit to the appropriate congressional committees notice of the elements selected by the Comptroller General for purposes of the audit.
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Veterans’ Affairs, the Committee on Appropriations, and the Committee on the Budget of the Senate; and
 (2)the Committee on Veterans’ Affairs, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7330B the following new item:
				
					
						7330C. Comptroller General audit of VHA budget..
			